Citation Nr: 0001822	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  94-26 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for the service connected 
duodenal ulcer with hiatus hernia, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from August 1950 to August 
1953.  

This appeal arises from an August 1992 rating decision of the 
Newark, New Jersey Regional Office (RO) which denied the 
veteran's claim for the assignment of an evaluation in excess 
of 40 percent for the service connected duodenal ulcer with 
hiatus hernia. 

The case was remanded from the Board to the RO in March 1998 
for additional development of the evidence.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's claim for an increased 
rating for the service connected duodenal ulcer disease with 
hiatus hernia has been obtained by the RO.

2.  The predominant disability picture for the veteran's 
digestive disability is reflected in DC 7305 for evaluation 
of duodenal ulcer disease.

3.  The veteran's duodenal ulcer disease with hiatus hernia 
is primarily manifested by complaints of epigastric pain 
which is only partially relieved by standard ulcer therapy 
and some reports of periodic vomiting; clinical findings 
reveal no evidence of recurrent hematemesis or melena with no 
manifestations of anemia and weight loss productive of 
definite impairment of health.





CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
service connected duodenal ulcer with hiatus hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4 to include §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.112, 4.113, 
4.114, Diagnostic Codes 7305, 7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The service medical records include a March 1953 upper G.I. 
series which showed the presence of an acute duodenal ulcer.

An upper G.I. series in January 1978 showed a severely 
deformed duodenal bulb as a residual from ulceration.  An 
active ulcer was not seen.  There was no evidence of hiatus 
hernia.  On VA examination in February 1978, the diagnoses 
included chronic duodenal ulcer, inactive at present.

By rating decision in April 1978, service connection was 
awarded for chronic duodenal ulcer and a 20 percent 
evaluation was assigned under Diagnostic Code (DC) 7305.

An upper G.I. series conducted in September 1981 revealed 
deformity of the duodenal bulb as a residual of ulceration.  
An active ulcer was not seen.  There was a small esophageal 
hiatus hernia, otherwise the esophagus and stomach were 
normal.  

By rating decision in June 1982, the grant of service 
connection was expanded to include hiatus hernia.  The 20 
percent evaluation was continued under DC 7305 for duodenal 
ulcer.

By rating decision in March 1983, a 40 percent evaluation was 
assigned for duodenal ulcer with hiatus hernia, effective 
from July 1981 under DC 7305.

On VA gastrointestinal examination in January 1990, the 
veteran weighed 118 pounds.  

In February 1992, the veteran filed the current claim for a 
rating in excess of 40 percent for disability of the 
digestive system.

The veteran submitted a February 1992 statement from his 
treating physician, Henry Sherman, M.D.  Dr. Sherman 
indicated that the veteran suffered from intractable peptic 
ulcer disease.  He was currently maintained on Tagamet and 
Carafate which only incompletely alleviated his pain.  Food 
partially relieved the veteran's pain.  Nocturnal pain 
occurred within one to two hours of retiring.  Other common 
signs and symptoms of peptic ulcers suffered by the veteran 
were nausea, vomiting, weight loss and bleeding.  Nausea and 
vomiting rarely occurred in patients with duodenal ulcers 
unless gastric outlet obstruction was present as was the case 
with the veteran.  

The veteran's physical examination was unremarkable.  Mild to 
moderate epigastric tenderness was present.  There was no 
seasonal variation in the veteran's pain.  Due to the 
severity of the veteran's symptoms, more than one drug was 
required to decrease symptoms.  Bleeding was the most common 
complication of ulcer disease.  The veteran had experienced 
bleeding.  The veteran was compliant with medications.  The 
diagnosis was chronic peptic ulcer disease.  The veteran's 
ulcer disease was intractable causing constant pain requiring 
daily medication which only partially relieved his condition.  

On VA stomach examination in July 1992, complaints included 
daily recurrent pain, vomiting two to three times a month, 
frequent anorexia, flatulence, and constipation.  There had 
been no bleeding.  He had lost some weight in the past year 
and a half.  Recent diagnostic testing did not show the 
presence of hiatus hernia.  On examination, the veteran 
weighed 114 pounds; maximum weight in the past year had been 
121 pounds.  There was diffuse moderate tenderness.  Stool 
was negative for occult blood.  The veteran was not anemic.  
There was no recurrent hematemesis or melena.  The diagnoses 
were chronic duodenal ulcer and microhematuria of 
undetermined etiology.

On VA general medical examination in February 1993, the 
veteran denied any hematemesis, melena or hematochezia.  The 
veteran stood 5' 7" tall and he weighed 111 pounds.  Stool 
for hemoccult was negative.  The impressions included 
duodenal ulcer.

On VA stomach examination in July 1996, the veteran 
complained of intermittent, sharp, sometimes burning pain 
that was not related to meals.  He denied having any history 
of hematemesis, melena, or black tarry stools.  On 
examination, the veteran was described as being thin.  He was 
in no acute distress.  He complained of soreness on palpation 
of the digestive system.  No masses were felt.  Rectal 
examination revealed heme negative stools.  The diagnosis was 
duodenal ulcer by history.

On VA stomach examination in December 1996, the veteran 
complained of epigastric pain.  He denied having weight loss 
or melena.  Rectal examination was heme negative.  Current 
weight was between 105 and 110.  The veteran was not anemic.  
He reported occasional periodic vomiting. There was no 
recurrent hematemesis.  An upper G.I. series showed 
nonobstructive bowel gas pattern and thick gastric folds.  
The esophagus was normal and there was no evidence of peptic 
ulcer disease.  The diagnosis was a history of duodenal ulcer 
with persistent symptoms.  

VA treatment records dating from 1995 to February 1999 reveal 
that the veteran weighed 110 pounds in July 1995.  He 
complained of episodic abdominal pains.  He denied nausea or 
vomiting.  In July 1997, there was no vomiting reported.  In 
March 1998, the veteran weighed 118 pounds.  He weighed 115 
pounds in November 1998.  A January 1999 dysphagia evaluation 
revealed that the veteran's ability to swallow was 
essentially within normal limits except for mild retention in 
the oral cavity and pharyngeal recesses.  No aspiration was 
documented.  

On VA stomach examination in February 1999, the examiner 
indicated that the veteran's claims folder was present.  An 
upper G.I. series performed in August 1997 showed mild to 
moderate lytic and gastric folds in the body of the stomach 
and bulb.  The veteran had a history of vomiting blood but he 
had not required any transfusions.  There had been no 
vomiting recently.  He had some epigastric pain about 3 to 4 
times a week.  He also had some gassy type pains especially 
related to spicy foods.  He complained of a gagging feeling 
in the esophagus.  The veteran claimed that his weight had 
been stable although he looked thin.  Daily medications 
included sulindac, cimetidine, Maalox and multivitamins.  

On examination, the veteran weighted 112 pounds.  He stood 5' 
7" tall.  There was slight epigastric tenderness.  Rectal 
examination was heme negative.  No masses were felt.  A 
December 1998 urinalysis was essentially within normal 
limits.  Complete blood count was essentially within normal 
limits with a slightly low white count.  Chemistry values 
taken in December 1998 were within normal limits.  
Fluoroscopy and modified barium swallow were unremarkable.  A 
double contrast upper G.I. series revealed fold thickening of 
the body of the stomach with no significant interval change.  
The esophagus was within normal limits.  No mass or mass 
effect was identified.  An abdominal ultrasound was normal.  
There was currently no evidence of hiatal hernia on 
examination.  The veteran's symptoms were mild to moderate.  
He had not experienced significant weight loss although the 
veteran was thin.  A review of the medical chart revealed no 
documentation of severe weight loss.  The veteran was not 
anemic.  There was a possible impairment in health in that 
the veteran might not be able to gain weight.  

II.  Analysis

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that he had 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist under 38 U.S.C.A. § 5107(a).  
In this regard, the Board notes that the veteran's current 
treatment records were obtained and the veteran was afforded 
a VA stomach examination in compliance with the Board's March 
1998 remand.

Service connection is in effect for duodenal ulcer disease 
with hiatus hernia, assigned a 40 percent rating under DC 
7305 of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  

38 C.F.R. § 4.10 also provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or system, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for the 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and enable VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease.  38 C.F.R. § 4.20.  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Under applicable criteria, a 40 percent rating is warranted 
for moderately severe duodenal ulcer disease with less than 
severe symptoms, but with impairment of health manifested by 
anemia and weight loss or more recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year; a 60 percent evaluation requires severe 
duodenal ulcer disease with pain which is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena with manifestations of anemia 
and weight loss productive of definite impairment of health.  
38 C.F.R. Part 4, Code 7305.  

A 30 percent evaluation is warranted for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health; a 60 percent evaluation is warranted for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. Part 4, 
Code 7346.  

38 C.F.R. § 4.113 provides that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.

38 C.F.R. § 4.114 indicates that ratings under DC's 7301 to 
7329 inclusive, and DC 7331, 7342, and 7345 to 7348 
inclusive, will not be combined with each other.  See also 38 
C.F.R. §  4.14 (avoidance of pyramiding).  In this case, as 
separate ratings may not be assigned under DC's 7305 
(duodenal ulcer) and DC 7346 (hiatal hernia) due to the rule 
against pyramiding as set forth in §§ 4.14, 4.113 and 4.114, 
it must be determined which of these DC's reflects the 
predominant disability picture for the veteran's digestive 
disability.  Stated in another way, the veteran may not 
receive separate evaluations for duodenal ulcer disease and 
for hiatus hernia, but the Board will assign the highest 
rating possible upon an assessment of the two operative DC's.  

Under DC 7305, moderately severe findings warrant a 40 
percent evaluation and severe findings warrant a 60 percent 
evaluation.  DC 7346 provides for 30 and 60 percent 
evaluations.  Unfortunately, as demonstrated below, the 
veteran's current disability picture does not qualify him for 
a 60 percent evaluation under either DC 7305 or 7346.

The Board will first consider the provisions of DC 7305.  The 
record shows that the veteran suffers from pain which is only 
partially relieved by standard ulcer therapy.  A February 
1992 private medical report indicated that the veteran 
suffered from vomiting.  On VA examinations in July 1992 and 
in December 1996, the veteran reported occasional vomiting.  
On the other hand, the veteran reported on VA examination in 
February 1999 that there had been no recent vomiting.  VA 
outpatient treatment records from July 1995 and July 1997 
show that the veteran did not report suffering from vomiting.  
Thus, the record contains some evidence that the veteran 
suffers from periodic vomiting.   

The remainder of the clinical findings necessary for the 
assignment of a 60 percent evaluation under DC 7305 are not 
present.  Recurrent hematemesis or melena has been 
consistently denied on VA examinations in July 1992, February 
1993, July 1996, and December 1996.  VA examiners indicated 
in July 1992, December 1996 and February 1999 that the 
veteran was not anemic.  

Regarding the issue of weight loss, 38 C.F.R. § 4.112, 
(weight loss) provides that minor weight loss or greater 
losses of weight for periods of brief duration are not 
considered of importance in rating.  Rather, weight loss 
becomes of importance where there is appreciable loss which 
is sustained over a period of time.  In evaluating weight 
loss generally, consideration will be given not only to 
standard age, height, and weight tables, but also to the 
particular individual's predominant weight pattern as 
reflected by the records.  

The veteran stands 5' 7" tall.  He weighed 118 pounds in 
January 1990, 114 pounds in July 1992, 111 pounds in February 
1993, between 105 and 110 pounds in December 1996, 118 pounds 
in March 1998, 115 pounds in November 1998, and 112 pounds in 
February 1999.  

The VA examiner in February 1999 addressed the issue of 
weight loss.  It was indicated that the veteran had not 
experienced significant weight loss although he was thin.  
The examiner noted that a review of the chart did not 
document severe weight loss although an inability to gain 
weight might pose a possible impairment in health.  

The VA examiner's February 1999 assessment that the veteran 
had not experienced significant weight loss is corroborated 
by a longitudinal study of the veteran's actual weight from 
1990 to 1999.  This assessment is also consistent with the 
regulatory definition of what constitutes weight loss under 
38 C.F.R. § 4.112.  Moreover, the VA examiner in February 
1999 generally assessed the veteran's digestive symptoms as 
ranging from mild to moderate in degree.  Accordingly, as 
there is no clinical evidence of recurrent hematemesis or 
melena, or manifestations of anemia and weight loss 
productive of definite impairment of health, there is no 
basis upon which to assign a 60 percent evaluation for severe 
duodenal ulcer disease under DC 7305.

In order to assign a 60 percent evaluation under DC 7346, 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health must 
be demonstrated.  As shown above when the Board considered 
the provisions of DC 7305, the veteran has consistently 
reported suffering from epigastric pain and there is some 
evidence that the veteran suffers from periodic vomiting.  

Conversely, there is no evidence of material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  
Furthermore, the VA examiner in February 1999 indicated that 
there was no current evidence of hiatal hernia.  Based on the 
medical record, therefore, there is no basis for the 
assignment of a 60 percent evaluation under DC 7346 for 
hiatus hernia.

The veteran's current 40 percent evaluation is assigned under 
DC 7305.  As the medical record does not support the 
assignment of a 60 percent evaluation under either DC 7305 or 
DC 7346, the Board finds that the predominant disability 
picture for the veteran's duodenal ulcer with hiatus hernia 
is under DC 7305.  This conclusion is based on the fact that 
the evidence of record allows for a 40 percent evaluation 
under DC 7305, whereas no more than a 30 percent evaluation 
is possible under the provisions of DC 7346.  

Nonetheless, the preponderance of the evidence is against the 
veteran's claim for a 
rating in excess of 40 percent for duodenal ulcer with hiatus 
hernia.


ORDER

Entitlement to a rating in excess of 40 percent for the 
service connected duodenal ulcer with hiatus hernia is 
denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

